

116 HR 7069 IH: DOD Water Assessment and Testing Enhanced Reporting Act of 2020
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7069IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Mr. Crow (for himself, Ms. Torres Small of New Mexico, and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to assess and report on the water scarcity evaluation practices of the Department of Defense, and for other purposes.1.Short titleThis Act may be cited as the DOD Water Assessment and Testing Enhanced Reporting Act of 2020 or the WATER Act of 2020.2.Department of Defense water scarcity evaluation practices(a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall submit to Congress a report on the water scarcity evaluation practices used by the Department with respect to defense installations. Such a report shall include—(1)an analysis and determination of the value of developing a coordinated, enterprise-wide water scarcity assessment using leading practices compared to continuing individual service-level assessments;(2)a justification for the assessment technique determined preferable under paragraph (1); and(3)a proposed policy with respect to the water scarcity evaluation practices of the Department.(b)Development of recurring assessment(1)In generalBased on the results of the report required under subsection (a), the Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop and implement a recurring water scarcity assessment at defense installations.(2)FrequencyThe recurring water scarcity assessment required under paragraph (1) shall be conducted not less frequently than once every 10 years.(3)Consultation requirementThe Secretary shall consult with all relevant entities, including as necessary adjacent communities, Tribes, and agricultural enterprises, as well as other Federal land managers, to understand the full scope of how water scarcity may impact an installation.(4)ReportThe Secretary of Defense shall submit to the congressional defense committees a report on the findings of each water scarcity assessment conducted under this subsection. Such report shall include—(A)an identification of the availability of water, as of the date of the submittal of the report;(B)an identification of projected future water availability;(C)an account of all sources of water;(D)the precise locations of all water identified; and(E)a comprehensive list of all locations.